Title: To Thomas Jefferson from Martha Jefferson Randolph, 27 February 1793
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



Dear Papa
Monticello February 27, 1793

I have just this moment recieved yours of Jan. 26, which by the negligence of the post has remained a fortnight longer than it ought to have done upon the road. We had already Learnt your resolution of continuing in Philadelphia by a Letter of a Later date to Mr. Randolph. I concieve your anxiety by what I feel my self. It was a cruel disapointment to me who had set my heart upon the pleasure of seeing you in march never to separate again farther than Edgehill. Having never in my life been more intent upon any thing I never bore a disappointment with so little patience. My Little cherubs have both been very sick Lately. The Little boy has recoverd but My dear Anna continues extremely unwell. Poor Jenny Cary has Lost her husband and her sister Lucy is married to a Mr. Teril with whom she goes to Kentucke this spring so that Aunt Carr will have only one of her children with her it being the intention of Sam to settle imediately upon his own Land in this neighbourhood. It is so Late that I shall not have time to write to dear Maria this evening indeed I am affraid she thinks I never intend it again and that that is the reason she has left off writing to me However I hope to redeem my credit by the next post. In the mean time present my tenderest affections to her and be assured dear and much loved Father that no one breathing possesses them more entirely than your self. Yours

M. Randolph

I have unintentionally hurt Petit by neglecting to mention him in my letters therefore I should be much obliged to you to say bien des choses
 to him or any other message you think proper. I am affraid you will scarcely be able to read my Letter but it is one o’clock and the post goes of by day break. Once more adieu dear Father.
